Citation Nr: 1213051	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO. 08-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include depression, including as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1980 to January 1986.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that it has broadened the claim to one for service connection for a psychiatric disability to include potentially other psychiatric disability than depression, based both on the presence of psychiatric treatment records informing of psychiatric symptoms suggesting broader disability than that encompassed by the diagnosis of depression. A Veteran or claimant cannot be held to a medical level of understanding of differences between various psychiatric disorders, so that his claim for the one also must be considered a claim for any other psychiatric disability as well. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order).

The Veteran testified before the undersigned Veterans Law Judge at a December 2008 videoconference hearing conducted between the RO and the Board Central Office. A transcript of that hearing is contained in the claims file.
 
The Board previously remanded the case in September 2009 for additional development, following which the Board in a March 2011 decision denied the claim. However, the Veteran appealed that Board decision, and the United States Court of Appeals for Veterans Claims (Court) by a January 2012 Order granted a December 2011 Joint Motion for Partial Remand (Joint Motion) vacating that portion of the Board's March 2011 decision which denied the claim for service connection for depression. The Court Order required remand consistent with the instructions of the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Court-approved Joint Motion informed that the Board's March 2011 decision was deficient because it relied upon an October 2009 VA examination for compensation purposes which was itself deficient for not addressing the likelihood that the Veteran's claimed depression was aggravated by his service-connected disabilities, even while both the Veteran and his wife had asserted such aggravation. Secondary service connection may be granted where the evidence shows that a chronic disability has been caused or aggravated by an already service-connected disability. 38 C.F.R. § 3.310 (2011). The Joint Motion requires remand for a new examination to address this question of aggravation.

Because the Board has broadened the claim on appeal to include potentially other psychiatric disability, pursuant to Clemons v. Shinseki, a complete new psychiatric examination is called for to address direct and secondary service connection for the Veteran's claimed psychiatric disorder. Also upon remand, VCAA notice is required as to a broader psychiatric disorder claim. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011). 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his claim for service connection for any current psychiatric disorder, including depression, and what evidence he is to provide and what evidence VA will attempt to obtain on his behalf. Advise him of the bases of claim, including direct and secondary bases, including based on secondary aggravation. All records and responses received should be associated with the claims file, and any indicated development should be undertaken.

2. Afford the Veteran an additional opportunity to submit evidence or argument in furtherance of the remanded claim. Associate any records or responses received with the claims file, and follow up with any indicated development. 

3. Thereafter, afford the Veteran an examination by a qualified psychiatrist to address questions of etiology of any current psychiatric disorder based on causation or aggravation, including etiology related to service or related to any service-connected disability. The claims file including a copy of this Remand must be made available to the examiner for the examination, and must be reviewed by the examiner. Any tests or studies necessary to address the questions posed should be undertaken. The examiner should do the following: 

a. The examiner is advised that this examination is necessitated by the prior examiner in October 2009 not addressing whether the Veteran's service-connected disabilities aggravated (permanently increased in severity) his claimed psychiatric disorder to include depression. The examination also requires addressing any psychiatric disorder present, not only depression. Accordingly, additional questions of etiology for any current psychiatric disorder must also be addressed, as directed below. 

b. Identify any and all current psychiatric disorders, and provide clinical or other necessary support for these findings.

c. For each current psychiatric disorder identified, to include depression, the examiner should opine whether it is at-least-as-likely-as-not (50 percent or greater probability) that the psychiatric disorder developed in service or is otherwise causally related to service, and should also opine whether it is at-least-as-likely-as-not that the disorder was caused or aggravated (permanently increased in severity) by the Veteran's service-connected disabilities, their treatment, their resulting debilitation, or any resulting pain or other symptomatology. These service-connected disabilities include status post lumbar spine fusion secondary to compression fracture at L1, L2, and L4; right knee osteoarthritis status post total knee arthroplasty; tricompartment arthritis of the left knee; and residuals of open reduction dislocation of the left second metacarpophalangeal joint . 

d. In so doing, the examiner should carefully review prior examination and treatment records, and consider other evidence, inclusive of lay evidence, which in this case includes the assertions of the Veteran and his wife as to the effect that his pain and debilitation associated with his service-connected disabilities on his depression. The examiner should also consider the credibility of all evidence relied upon in arriving at medical opinions, inclusive of the credibility of lay statements. The examiner should explicitly address and explain his or her conclusions about the credibility of relevant evidence. These questions of credibility must be answered based on Court precedent requiring that credibility of evidence be addressed. 

e. Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it, or else the evidence is more favorable.

f. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

4. Thereafter, readjudicate the remanded service connection claim de novo. If the benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


